SUPREME COURT OF GEORGIA


                                                       November 2, 2022


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:


     Upon consideration, the Court has revised the deadline for
motions for reconsideration in this matter. It is ordered that a
motion for reconsideration, if any, including motions submitted via
the Court’s electronic filing system, must be received in the
Clerk’s Office by 2 p.m. on Wednesday, November 9, 2022.



                         SUPREME COURT OF THE STATE OF GEORGIA
                                    Clerk’s Office, Atlanta

                             I certify that the above is a true extract from the
                      minutes of the Supreme Court of Georgia.
                             Witness my signature and the seal of said court hereto
                      affixed the day and year last above written.



                                                                    , Clerk
 NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: November 2, 2022


                     S22A0605. McELRATH v. THE STATE.


       BETHEL, Justice.

       This is the second appearance of Damien McElrath’s case

before this Court. In 2017, a jury found McElrath guilty but

mentally ill as to felony murder but not guilty by reason of insanity

as to malice murder following a single, continuous encounter

between McElrath and his mother, Diane McElrath. The trial court

did not recognize the verdicts as repugnant and accepted them. On

appeal, we held that the verdicts were repugnant, and thus we

vacated the verdicts and remanded McElrath’s case for retrial. See

McElrath v. State, 308 Ga. 104 (839 SE2d 573) (2020). On remand,

McElrath filed a plea in bar, alleging that retrial was precluded on

double jeopardy grounds, and the trial court denied this motion.

       In this appeal, McElrath argues that this Court should have

                                                      1
reversed rather than vacated his felony murder conviction in his

previous appeal. He also challenges the trial court’s ruling on his

plea in bar, contending that retrial on all of the counts is barred

because the jury previously found him not guilty by reason of

insanity on the malice murder count. As we discuss below, however,

both of these arguments fail. We therefore affirm the trial court’s

denial of McElrath’s plea in bar.

     1. McElrath first argues that this Court erred in his prior

appeal when we determined that the jury’s verdicts should be

vacated because they were repugnant. See McElrath, 308 Ga. at 108-

112 (2). McElrath argues that, instead, our Court should have

allowed the jury’s verdict of not guilty by reason of insanity on the

malice murder count to stand and should have reversed the guilty

but mentally ill verdict on the felony murder count (and the

underlying aggravated assault on which it was predicated).

However, this issue has already been conclusively decided in

McElrath’s earlier appeal before this Court, where we determined

that the jury’s verdicts on the malice murder and felony murder

                                    2
counts were repugnant because they could not logically or legally

exist simultaneously. This was

      because the not guilty by reason of insanity verdict on
      malice murder and the guilty but mentally ill verdict on
      felony murder based on aggravated assault required
      affirmative findings of different mental states that could
      not exist at the same time during the commission of those
      crimes as they were indicted, proved, and charged to the
      jury.

Id. at 112 (2) (c).

      Put simply, we determined, based on the evidence presented at

trial, that it was not legally possible for McElrath to simultaneously

be both sane (guilty but mentally ill) and insane (not guilty by

reason of insanity) during the single episode of stabbing his mother.

See id. Thus, we determined that the purported verdicts returned by

the jury were a nullity and should not have been accepted by the

trial court. See id. See also 89 C.J.S. Trial § 1156 (2022) (stating that

when findings in special verdicts “are utterly and irreconcilably

inconsistent with, or repugnant to, each other, they neutralize,

nullify, or destroy each other”). Accordingly, we vacated both the

guilty but mentally ill and the not guilty by reason of insanity

                                   3
verdicts as to the malice murder and felony murder charges,

respectively, and remanded the case for a new trial. See McElrath,

308 Ga. at 112 (2) (c).

     Our decision in McElrath’s prior appeal is law of the case.

“Under the ‘law of the case’ rule, ‘any ruling by the Supreme Court

or the Court of Appeals in a case shall be binding in all subsequent

proceedings in that case in the lower court and in the Supreme Court

or the Court of Appeals as the case may be.’” Langlands v. State, 282

Ga. 103, 104 (2) (646 SE2d 253) (2007) (quoting OCGA § 9-11-60 (h)).

“It is well-established that the law of the case doctrine applies to

holdings by appellate courts in criminal cases.” Hollmon v. State,

305 Ga. 90, 90-91 (1) (823 SE2d 771) (2019). Therefore, the questions

of whether McElrath’s conviction for felony murder should have

been reversed rather than vacated and the not guilty verdict allowed

to stand have already been decided in this case by this Court, and

our decision was binding on the trial court when it considered

McElrath’s plea in bar upon remand. See Love v. Fulton County

Board of Tax Assessors, 311 Ga. 682, 693 (3) (a) (859 SE2d 33) (2021)

                                 4
(noting that an earlier appellate decision became the law of the case

and bound the trial court in its consideration of the case upon

remand). See also Hollman, 305 Ga. at 91 (1); Hicks v. McGee, 289

Ga. 573, 578 (2) (713 SE2d 841) (2011) (“Georgia’s appellate courts

are required to adhere to the law of the case rule in all matters which

they consider. . . . [A]ppellate rulings remain binding as between

parties to a case, so long as the evidentiary posture of the case

remains unchanged, despite all contentions that prior rulings in the

matter are erroneous.” (citation omitted)).

     Based on the foregoing, it is clear that this appeal is not a

proper vehicle for challenging this Court’s earlier decision in this

case that the repugnant verdicts reached by the jury in McElrath’s

trial must be vacated. Under our Court’s rules, McElrath could have

filed a motion for reconsideration contesting that decision during the

reconsideration period for the prior appeal, see Supreme Court Rule

27, but he did not do so. Accordingly, we do not reconsider here our

earlier ruling that the jury’s repugnant verdicts must be vacated.

     2. McElrath next argues that because the jury found him not

                                  5
guilty by reason of insanity on the malice murder count, he cannot

be retried on any of the counts in the indictment because of the

constitutional prohibition against double jeopardy and the doctrine

of collateral estoppel. We disagree.

     The Fifth Amendment to the United States Constitution

guarantees criminal defendants protection against double jeopardy.

See U. S. Const. Amend. V. Likewise, the Georgia Constitution

provides that “[n]o person shall be put in jeopardy of life or liberty

more than once for the same offense except when a new trial has

been granted after conviction or in case of mistrial.” Ga. Const., Art.

I, Sec. I, Par. XVIII. The doctrine of double jeopardy encompasses

both “procedural” and “substantive” aspects, the former barring

multiple prosecutions for crimes arising from the same conduct, and

the latter barring multiple punishments for such crimes. See

Williams v. State, 307 Ga. 778, 779 (1) (838 SE2d 235) (2020). As the

United States Supreme Court and this Court have previously noted,

a fundamental principle of procedural double jeopardy is that a

“verdict of acquittal is an absolute bar to a subsequent prosecution

                                  6
for the same offense.” Williams v. State, 288 Ga. 7, 8 (2) (700 SE2d

564) (2010) (citing Green v. United States, 255 U. S. 184, 188 (78 SCt

221, 2 LE2d 199) (1957)). See also Bullington v. Missouri, 451 U. S.

430, 445 (IV) (101 SCt 1852, 68 LE2d 270) (1981); Burks v. United

States, 437 U. S. 1, 16 (III) (98 SCt 2141, 57 LE2d 1) (1978) (noting

that “we necessarily afford absolute finality to a jury’s verdict of

acquittal”).

      The bar against double jeopardy also encompasses the doctrine

of collateral estoppel, which precludes the re-litigation of an

ultimate fact issue that was determined by a valid and final

judgment. See Giddens v. State, 299 Ga. 109, 112-113 (2) (a) (786

SE2d 659) (2016).1 As the United States Supreme Court has

explained,

      ‘[c]ollateral estoppel’ is an awkward phrase, but it stands

      1 “Under this doctrine, when an issue of ultimate fact has once been
determined by a valid and final judgment, that issue cannot again be litigated
between the same parties in any future lawsuit.” (Citation and punctuation
omitted.) Giddens, 299 Ga. at 112-113 (2) (a). Collateral estoppel therefore
precludes “retrial of the factual decisions that necessarily underlie the legal
determination of acquittal.” (Citation omitted.) Id. at 113 (2) (a). To assert this
protection in a subsequent trial, the defendant bears the burden of proving
from the record what facts were actually and necessarily decided in his favor
in an earlier trial. See Giddens, 299 Ga. at 113 (2) (a).
                                        7
     for an extremely important principle in our adversary
     system of justice. It means simply that when an issue of
     ultimate fact has once been determined by a valid and
     final judgment, that issue cannot again be litigated
     between the same parties in any future lawsuit.

(Emphasis supplied.) Ashe v. Swenson, 397 U. S. 436, 443 (90 SCt

1189, 25 LE2d 469) (1970). See also Roesser v. State, 294 Ga. 295,

296 (751 SE2d 297) (2013) (“When there is ‘a critical issue of

ultimate fact in all of the charges against [the defendant], a jury

verdict that necessarily decided that issue in his favor protects him

from prosecution for any charge for which that is an essential

element.’” (quoting Yeager v. United States, 557 U. S. 110, 123 (129

SCt 2360, 174 LE2d 78) (2009)).

     Based on these principles, McElrath argues that the jury’s

verdict of not guilty by reason of insanity as to the malice murder

charge bars retrial as to that charge, as well as the other charges in

the indictment. Under the general principles of double jeopardy and

viewed in isolation, the jury’s purported verdict of not guilty by

reason of insanity would appear to be an acquittal that precludes

retrial, as not guilty verdicts are generally inviolate. See Yeager, 557

                                   8
U. S. at 122 (II) (“Even if the verdict is based upon an egregiously

erroneous foundation, its finality is unassailable.” (citation and

punctuation omitted)); Richardson v. United States, 468 U. S. 317,

325 (104 SCt 3081, 82 LE2d 242) (1984) (“[T]he protection of the

Double Jeopardy Clause by its terms applies only if there has been

some event, such as an acquittal, which terminates the original

jeopardy[.]”). Viewed in context alongside the verdict of guilty but

mentally ill, however, the purported acquittal loses considerable

steam. Because the verdicts were repugnant, both are rendered

valueless. There is no way to decipher what factual finding or

determination they represent, and McElrath cannot be said with

any confidence to have been found not guilty based on insanity any

more than it can be said that the jury made a finding of sanity and

guilt with regard to the same conduct. See McElrath, 308 Ga. at 111

(2) (c) (“Where a jury renders repugnant verdicts, both verdicts must

be vacated and a new trial ordered for the same reasons applicable

to mutually exclusive verdicts.” (citing Dumas v. State, 266 Ga. 797

(471 SE2d 508) (1996)). Thus, the repugnant verdicts failed to result

                                 9
in an event that terminated jeopardy, akin to a situation in which a

mistrial is declared after a jury is unable to reach a verdict. Cf.

Richardson, 468 U. S. at 325-326 (holding that a re-trial following a

hung jury generally does not violate the Double Jeopardy Clause

because the jury’s failure to reach a verdict does not terminate the

original jeopardy). Accordingly, the general principles of double

jeopardy do not bar McElrath’s retrial on the malice murder charge.

     But that does not end our analysis. McElrath has further

argued that the doctrine of collateral estoppel, which is encompassed

by the prohibition against double jeopardy, would also bar retrial.

We disagree.

     As detailed in Division 1 above, the verdicts returned by the

jury were repugnant, and “any judgment and sentence entered on

repugnant verdicts are void.” See State v. Owens, 312 Ga. 212, 216

(1) (a) (862 SE2d 125) (2021) (“In considering whether verdicts were

repugnant and thus void, we have held that no valid judgment may

be entered on a void verdict. (emphasis supplied; citations and

punctuation omitted)). Simply stated, a repugnant verdict of the sort

                                 10
rendered in McElrath’s first trial is no verdict at all because it did

not “represent a resolution, correct or not, of some or all of the

factual elements of the offense charged.” United States v. Martin

Linen Supply Co., 430 U. S. 564, 571 (II) (97 SCt 1349, 51 LE2d 642)

(1977). And collateral estoppel only applies once there has been a

valid and final judgment. See Ashe, 397 U. S. at 443 (noting that a

“valid and final judgment” is required before collateral estoppel bars

retrial).

      Moreover, while it is true that collateral estoppel “may

completely bar a subsequent prosecution where one of the facts

necessarily determined in the former proceeding is an essential

element of the conviction sought,” Malloy v. State, 293 Ga. 350, 354

(2) (a) (744 SE2d 778) (2013), this case does not call for a

straightforward application of the collateral estoppel rule.

      McElrath argues that the issue of his insanity at the time he

stabbed Diane to death was an issue the jury actually and

necessarily decided in his favor when it found him not guilty by

reason of insanity on the malice murder count. However, the jury

                                 11
spoke through both an acquittal by reason of insanity and

convictions of guilty but mentally ill – finding McElrath both insane

and sane at the time of the stabbing. See McElrath, 308 Ga. 112 (2)

(c). “The whole collateral estoppel analysis is premised on the

proposition that the jury acted rationally and lawfully.” Giddens,

299 Ga. at 118. Where it did not, as here, the Court cannot infer

facts, such as the defendant’s sanity (or lack thereof), that must have

been decided in order for the jury to return the verdicts it reached.

Cf. id. (“The problem is that the same jury reached inconsistent

results; once that is established principles of collateral estoppel –

which are predicated on the assumption that the jury acted

rationally and found certain facts in reaching its verdict – are no

longer useful.” (citation omitted)). Because it cannot be said with

any confidence that the jury made a finding of innocence based on

insanity any more than it can be said that it made a finding of sanity

and guilt, the doctrine of collateral estoppel does not bar retrial.

     Accordingly, neither the doctrine of collateral estoppel nor the

more general principles of double jeopardy bar McElrath from being

                                  12
retried as to all counts of the indictment. These claims for relief

therefore fail.

     Judgment affirmed. All the Justices concur.




                                13
     PINSON, Justice, concurring.

     I concur in the Court’s opinion, but with reservations.

     “[I]t has long been settled under the Fifth Amendment that a

verdict of acquittal is final, ending a defendant’s jeopardy, and even

when ‘not followed by any judgment, is a bar to a subsequent

prosecution for the same offence.’” Green v. United States, 355 U.S.

184, 188 (78 SCt 221, 2 LEd2d 199) (1957) (quoting Ball v. United

States, 163 U.S. 662, 671 (16 SCt 1192, 41 LEd 300) (1896)). And the

United States Supreme Court has explained that the finality of a

verdict of acquittal holds “even though the acquittal was based upon

an egregiously erroneous foundation,” Arizona v. Washington, 434

U.S. 497, 503 (II) (98 SCt 824, 54 LE2d 717) (1978) (cleaned up), and

even “when a jury returns inconsistent verdicts, convicting on one

count and acquitting on another count, where both counts turn on

the very same issue of ultimate fact[.]” Bravo-Fernandez v. United

States, 580 U.S. 5, 8 (137 SCt 352, 196 LEd2d 242) (2016)

(explaining that, in such circumstances, “[t]he Government is barred

by the Double Jeopardy Clause from challenging the acquittal”).

                                 14
     The Court nonetheless concludes here that the State may seek

to retry McElrath on a count for which the jury returned an acquittal

verdict. I follow the logic: as a matter of Georgia law, the acquittal

was a “repugnant” verdict; a repugnant verdict is “void,” which

means that, unlike other merely “erroneous” verdicts, it is not a

verdict at all; and so the jury never reached a verdict that ended the

defendant’s jeopardy. Further, precedent supports the general idea

that a “void” acquittal is “no bar to subsequent indictment and trial.”

Ball, 163 U.S. at 669 (making this point with respect to “[a]n

acquittal before a court having no jurisdiction,” which “is, of course,

like all the proceedings in the case, absolutely void”). See also United

States v. Slape, 44 F4th 356, 361-62 (5th Cir. 2022) (“[T]he mere

appearance of a successive prosecution—and even the erroneous

conviction   or   acquittal   of   a    defendant   in   certain   invalid

proceedings—does not suffice for the attachment of jeopardy where

a ‘fatal defect’ in a criminal prosecution renders the proceedings

‘void.’” (quoting Ball, 163 U.S. at 669)). And the Court’s analogy to a

retrial following a “hung jury” makes some sense. See Richardson v.

                                   15
United States, 468 U.S. 317, 324, 325 (104 SCt 3081, 82 LE2d 242)

(1984) (reaffirming that “a retrial following a ‘hung jury’ does not

violate the Double Jeopardy Clause” because “the failure of the jury

to reach a verdict is not an event which terminates jeopardy”).

     And yet, I can’t quite shake the doubt that these points can

reconcile the Court’s decision fully with the quite-absolute-sounding

bar against retrying a defendant who has secured an acquittal

verdict. See, e.g., Bullington v. Missouri, 451 U.S. 430, 445 (IV) (101

SCt 1852, 68 LEd2d 270) (1981) (“A verdict of acquittal on the issue

of guilt or innocence is, of course, absolutely final.”); Arizona v.

Washington, 434 U.S. at 503 (II) (“The constitutional protection

against double jeopardy unequivocally prohibits a second trial

following an acquittal.”). This case is not quite like the cases where

the verdict was void because the court lacked jurisdiction from the

outset, because jeopardy did actually attach here. Nor is it quite like

the hung-jury cases, because the jury here did actually reach a

verdict. So the Court’s conclusion here that jeopardy did not end—

and so McElrath can be retried—depends on a state-law-based legal

                                  16
fiction that treats the jury’s verdict as though it never happened. To

be sure, the law can and must depend on legal fictions all the time.

But this one bears a lot of weight, and I am not confident that it

carries the Court’s decision over the absolute bar against retrying a

defendant after an acquittal verdict. Indeed, the Attorney General

“acknowledges that retrial of [McElrath’s] malice murder charge

would be precluded by double jeopardy under the law as it currently

stands.”

     This lingering doubt is not enough to justify dissenting from an

otherwise unanimous Court, so I concur in the Court’s opinion. But

consider me dubitante.

     I am authorized to state that Justice McMillian joins in this

concurrence.




                                 17